Case 0:19-cr-60280-CMA Document 40 Entered on FLSD Docket 01/28/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-60280-CR-ALTONAGA


   UNITED STATES OF AMERICA

   v.

   VICTOR FOSSI GRIECO,

                  Defendant.


                               NOTICE ON FINAL FORFEITURE

         Pursuant to 21 U.S.C. § 853 and Rule 32.2 of the Federal Rules of Criminal Procedure, the

  United States of America (the “United States”), by and through the undersigned Assistant United

  States Attorney, hereby files this Notice on Final Forfeiture:

         1.      On November 20, 2019, pursuant to 18 U.S.C. § 545 the Court entered a

  Preliminary Order of Forfeiture, ECF No. 37, forfeiting to the United States, subject to third-party

  interests, 230 pounds of gold recovered from the metal compartment of the nose of a private jet

  with tail number YV3325 on September 20, 2019 (the “Property”).

         2.      Notice of the criminal forfeiture was posted on an official government internet site

  (www.forfeiture.gov) for a period of 30 days.          See Decl. of Publication, ECF No. 39;

  21 U.S.C. § 853(n)(1); Fed. R. Crim. P. 32.2(b)(6).

         3.      Direct notice was sent to any person who reasonably appeared to be a potential

  claimant with standing to contest the forfeiture of the Property, or such person was on actual notice

  of the forfeiture. See Fed. R. Crim. P. 32.2(b)(6); accord 21 U.S.C. § 853(n)(1).

         4.      The notice described the Property and advised that any person, other than the

  Defendant, asserting a legal interest in the Property may petition the Court for a hearing to
Case 0:19-cr-60280-CMA Document 40 Entered on FLSD Docket 01/28/2020 Page 2 of 2



  adjudicate the validity of that person’s alleged interest, within 60 days of the first day of

  publication   or    within   30    days     of     receipt   of   notice,   whichever    is   earlier.

  Fed. R. Crim. P. 32.2(b)(6); 21 U.S.C. § 853(n)(2).

         5.      The time period for filing a petition claiming an interest in the Property has expired,

  and no petition or claim has been filed.

         6.      The Preliminary Order of Forfeiture stated that upon notice from the United States

  that no claims have been filed within 60 days of the first day of publication or within 30 days of

  receipt of actual notice, whichever is earlier, then pursuant to Rule 32.2(c)(2) of the Federal Rules

  of Criminal Procedure and Title 21, United States Code, Section 853(n)(7), it shall become a Final

  Order of Forfeiture and any duly authorized law enforcement official shall dispose of the Property

  in accordance with applicable law.

         7.      Accordingly, the Property is now finally forfeited, and all right, title, and interest

  in such Property is vested in the United States.

                                                   Respectfully submitted,

                                                   ARIANA FAJARDO ORSHAN
                                                   UNITED STATES ATTORNEY

                                        BY:        /s/ Adrienne E. Rosen
                                                   Adrienne E. Rosen
                                                   Assistant United States Attorney
                                                   Court Id No. A5502297
                                                   99 N.E. 4th Street, 7TH Floor
                                                   Miami, Florida 33132-2111
                                                   Tel: (305)961-9338
                                                   Fax: (305)536-4089
                                                   Adrienne.Rosen@usdoj.gov




                                                      2
